Lumpkin, P. J.
There was a head-end collision between a moving locomotive and a stationary bull, the latter showing fight and manifesting total ignorance of the doctrine of impenetrability. The company’s servants in charge of the locomotive were better versed in the principles of natural philosophy, and according to their testimony, did their best to save the animal from the consequences of his rashness; but in spite of all their well-directed efforts, the crash came with its inevitable result. They were the only eye-witnesses. At the trial the plaintiff proved certain circumstances which were consistent with his contention that the defendant’s witnesses did not state accurately the details of the catastrophe; but these circumstances were also' perfectly consistent with the company’s contention that its witnesses gave an entirely correct version of what occurred. Under the well-settled rules of evidence applicable to such a case, it must be held that the defendant’s witnesses.were in no legal or fair sense discredited, and that the verdict in the plaintiff’s favor can not lawfully stand.

Judgment reversed.


All the Justices concurring.